Citation Nr: 0008241	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a facial skin 
disorder.  

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from February 1956 to 
February 1959.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for a facial skin disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or 
capable of substantiation.  

2. The veteran's claim of entitlement to service connection 
for a low back disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a 
facial skin disorder is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2. The claim of entitlement to service connection for a low 
back disorder is not well-grounded.  38 U.S.C.A. § 
5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §  1131 
(West 1991).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

The threshold question before the Board as to this portion of 
the appeal is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim, which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  Although the claim need not be conclusive, it must 
be accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that claim is 
plausible.  See Mattern v. West, 12 Vet. App. 222, 228-229 
(1999).  Thus, for the purpose of determining whether a claim 
is well grounded, the credibility of the evidence in support 
of the claim must be presumed.  Id. at 229 (citing Robinette 
v Brown, 8 Vet. App. 69, 76 (1995)).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra).

The provisions of 38 C.F.R. 3.303(b) provide an alternative 
way of showing inservice incurrence and medical nexus for 
purposes of a well grounding a claim.  See 38 C.F.R. 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence regardless of its date, shows that 
an appellant had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates that present condition to that 
symptomatology.  Id. 

In this case, the veteran contends that his current facial 
skin disorder had its onset in service; and that he injured 
his back in service and that his present symptoms are related 
to that service.


A. Facial Skin Disorder

As discussed above, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded, that is 
plausible.  To establish a well grounded claim, Caluza 
requires a currently diagnosed disability that is related to 
the veteran's military service.  See 38 C.F.R. § 3.303.  The 
Board acknowledges the veteran's contentions regarding the 
facial skin disorder.  In this respect, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, the evidence of record 
contemporaneous to service and immediately thereafter are 
silent as regards complaints of or treatment for a facial 
skin disorder.  The Board notes that the first indication of 
a facial skin disorder, diagnosed as pseudofolliculitis 
barbae, was contained in an August 1996 VA examination 
report.  At that time, the examiner medically determined that 
the condition was not active.  Significantly, none of the 
post service medical reports, including the 1996 VA 
examination, contain a medical opinion relating this facial 
skin condition with the veteran's period of service.  Thus, 
the veteran has presented (1) no competent medical evidence 
of a facial skin disorder in service; (2) no competent 
medical evidence or other evidence of continuity of 
symptomatology; and (3) no competent medical evidence 
demonstrating a current facial skin disorder that is related 
to his period of military service.  See 38 C.F.R. § 3.303; 
Savage and Caluza, both supra.  As such, the veteran has not 
presented a claim that is plausible.  Therefore, the claim 
for service connection for a facial skin disorder must be 
denied as not well-grounded.  


B. Low back disorder 

As reasoned above, the veteran must present a claim that is 
not inherently implausible to meet the threshold of inquiry 
for a well grounded claim.  See 38 U.S.C.A. § 5107(a).  In 
this regard, the Board has reviewed all the evidence of 
record and the veteran's contentions regarding service 
incurrence of a low back injury.  The Board does not dispute 
that the veteran received treatment on at least one occasion 
in service for a backache in August 1957, as the service 
medical records substantiates that fact.  However, there are 
no other references in the clinical record associated with 
military service, immediately after service, or within 15 
years after separating from service.  

The Board stresses that the records from service do not 
indicate a fracture of the vertebrae, a profile for the back, 
or symptoms of sciatica.  The sick call treatment record 
entry dated in 1957 simply provides for 1 day of ameliorative 
treatment for backache without further complaints or 
treatment in service.  In 1974, the record reflects that the 
veteran had been lifting a heavy object for 5 days.  The next 
reference to back pain occurred in February 1983 and the 
report of medical examination was silent as regards a spine 
evaluation.  The veteran was evaluated for low back pain on 
several occasions between 1985 and 1987.  The Board observes 
that the veteran did not report an injury in service on these 
post service examinations and not one physician established a 
nexus to military service.  Further, the Board observes that 
the veteran reported experiencing pain after golfing and that 
in his civilian occupation as a vocational instructor he 
performed lifting.  While the most recent clinical evidence 
of record reflects evaluations for back pain and radicular 
symptoms, the first clinical evidence after service which 
documents by veteran's report an injury to, symptoms of, and 
treatment for the back is the August 1996 VA examination 
which is silent regarding a nexus to service.  

The veteran's own statements comprise the evidence of record 
that relates the low back disorder to military service.  The 
veteran cannot meet his initial burden by relying on his own 
opinion as to medical matters.  With a claim such as this, 
where the determinative issue involves a medical diagnosis 
and etiology, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107 (a).  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
While the veteran has reported that the low back disorder has 
been chronic since separating from service and that he has 
been evaluated for it, the veteran has failed to provide 
medical evidence to support this assertion.  The evidence put 
forth in support of the claim is too remote to his service 
and attributes the symptoms to intercurrent events.  In 
essence, there are 1) no records of treatment for a chronic 
back disorder during service, 2) no records of treatment post 
service until 1974 and then the symptoms were attributed to 
lifting a heavy object, and 3) there is no medical evidence 
establishing a nexus to service.  See Caluza and Savage, both 
supra.  As the veteran's claim lacks competent medical 
evidence of a nexus, or link, between the current lumbosacral 
spine symptoms and active duty service, the claim for service 
connection is not plausible.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  Therefore, this claim is not well-
grounded and the appeal must be denied.  


C. Other considerations

In concluding, the Board observes that the veteran asserted 
that the service department mishandled his records.  After a 
full review of the evidence of record, there is no indication 
that the records are incomplete or that the clinical records 
were mishandled by the service department.  

The Board also observes that the RO informed the veteran on 
multiple occasions of the evidence required to complete his 
applications for service connection, specifically, in the 
April 1998 statement of the case and the May 1999 and July 
1999 supplemental statements of the case.  It is important to 
note that in August 1999, the veteran reported that he has 
presented all the information he could gather to support his 
appeal.  

As the veteran has failed to submit evidence in support of a 
plausible claim, VA is under no duty to assist the veteran in 
any further development of the claim.  See 38 U.S.C.A. § 
5107(a); Wandel v. West, 11 Vet. App. 200 (19980.  VA cannot 
assist a claimant in developing a claim that is not well-
grounded.  See Morton v. West, 12 Vet. App. 477 (1999).  The 
Board views its previous discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
applications for service connection.  See 38 U.S.C.A. § 
5103(a) (West 1991); Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  


ORDER

Entitlement to service connection for a facial skin disorder 
is denied.  

Entitlement to service connection for low back disorder is 
denied. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

